UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                 -v-                                                  No 15-cr-485 (RJS)
                                                                           ORDER
 OSVALDO DELAHOZ

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         As the Court previously ordered (Doc. No. 68), the next conference in this matter will take

place on Monday, May 17, 2021 at 11:00 a.m. via the Courtcall videoconference system.

Chambers will email the parties directly in due course with further instructions for accessing the

proceeding. Members of the public may monitor the conference through Courtcall’s public access

audio line by using the following credentials:


                Dial-in: 855-268-7844
                Access Code: 67812309#
                PIN: 9921299#

SO ORDERED.

Dated:          May 12, 2021
                New York, New York                    ______________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
